Exhibit 1 Company Presentation April/May 2013 This presentation contains "forward-looking statements." These statements include words like "may," "expects," "believes," “plans,” “scheduled," and "intends," and describe opinions about future events. These forward-looking statements involve known and unknown risks and uncertainties that may cause the actual results, performance or achievements of BioLineRx to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. 2 Forward Looking Statements BioLineRx Highlights •7 clinical stage assets in variety of indications, 2 in advanced clinical stages •Broad pre-clinical pipeline - providing multiple opportunities for next generation clinical projects •Special strategic relationships and access to Israeli technology •Strong balance sheet - $28 million cash as of March 31, 2013 •Several meaningful value inflection points in 2013 and 2014 3 OVERVIEW AND BUSINESS MODEL 4 Our Business Model •Strong scientific basis •High chance of regulatory approval •Competitive advantage •Strong IP •Validate results of inventors •Resolve main concerns regarding toxicity, CMC, etc. •Accelerated development program •FDA/EMA standards •Continued clinical development •Regulatory approval •Commercialization 5 Our Project Infrastructure Support BD In-licensing and Out-licensing Expert Project Managers Medical and Clinical Team Pre-Clinical
